892 F.2d 1046
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stephen M. SHAW, Plaintiff-Appellant,v.Herbert L. YOUNG, Defendant-Appellee.
No. 88-15665.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 30, 1989.*Decided Dec. 14, 1989.

Before SNEED, KOZINSKI, and DAVID R. THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Appellant Steven Shaw appeals the District Court's denial of his motion to amend or for relief from a written order dismissing the case for lack of personal jurisdiction and for failure to state a claim pursuant to Fed.R.Civ.P. 12(b)(6).   Appellant does not challenge the district court's holding that it lacked jurisdiction over the person of the defendant.   As a result, the dismissal for failure to state a claim must be deemed to be without prejudice.


3
AFFIRMED.



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3